DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on December 13, 2019.
This office action is in response to Amendments/and or Remarks filed on January 31, 2022. In the current Amendment, Claims 1, 3, 5-7, and 9 are amended. No claims are cancelled. Claims 1-9 are pending.
In response to amendments and or remarks filed on January 31, 2022, the 35 U.S.C. 112(f) claim interpretation applied to claim(s) 5, 6, and 9 made in the previous office action has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required:
“non-transitory computer-readable medium", recited in claim 9, is not recited in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding Claim 6, 
“increase a number of a plurality of nodes that is output the context variables” contains grammatical errors. 

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
This claim recites “the plurality of pieces of input data that is inputted into the decoder”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the plurality of pieces of input data that is inputted into the decoder” refers to the data input into the encoder, different input data that is input into the decoder, or data input into the encoder that is then input into the decoder. 

Regarding Claim 5, 
This claim recites “the plurality of pieces of input data that is inputted into the decoder”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the plurality of pieces of input data that is inputted into the decoder” refers to the data input into the encoder, different input data that is input into the decoder, or data input into the encoder that is then input into the decoder. 

Regarding Claim 9, 
This claim recites “the plurality of pieces of input data that is inputted into the decoder”. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether “the plurality of pieces of input data that is inputted into the decoder” refers to the data input into the 

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Claim 1 recites the following limitations: 
specifying… context variables associated with each of a plurality of pieces of input data [based on] each of a plurality of pieces of input data and each of labels representing the plurality of pieces of input data 
determining… decision labels associated with the plurality of pieces of input data respectively [based on] each of the plurality of pieces of input data… and each of the specified context variables…
learning parameters of the encoder and decoder so that each of the decision labels matches with a corresponding label of the labels representing the plurality of pieces of input data. 

The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are: 
computer-implemented
by [using] an encoder… by inputting… input data into the encoder
by [using] a decoder… input data that is inputted into the decoder 
…context variables that is output by the encoder
Instructions to apply the abstract idea on generic computer components (computer-implemented) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (by [using] an encoder… by inputting… input data into the encoder, by [using] a decoder… input data that is inputted into the decoder, context variables that is output by the encoder) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), these additional elements merely specify that the above mental process steps are performed in a particular technological environment. Therefore, Claim 1 is directed to an abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (by [using] an encoder… by inputting… input data into the encoder, by [using] a decoder… input data that is inputted into the decoder, context variables that is output by the encoder) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (computer-implemented) to perform the abstract idea amounts to no more than mere instructions to 

Regarding Claim 2,
Claim 2 is dependent on claim 1 and only includes additional elements which are additional field of use or technological environment limitations (the encoder includes an output layer including a plurality of nodes configured to output the context variables, and the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output.). Generally linking the abstract idea to a particular technological environment or field of use cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Further, generally linking the abstract idea to a field of use or technological environment does not provide an inventive concept (see MPEP 2106.05(h)). The claims therefore do not provide significantly more than the abstract idea and are subject-matter ineligible.

Regarding Claims 3 and 4, 
Claim 3 is dependent on claim 1, claim 4 is dependent on claim 3, and only includes additional limitations drawn to mental processes (Claim 3: wherein the plurality of pieces of input data includes a first piece of input data, the labels include a first label representing the first piece of input data and a second label representing the first piece of input data, and the context variables associated with the first piece of input data are calculated based on first context variables associated with a combination of the first piece of input data and the first label, and second context variables associated with a combination of the first piece of input data and the second label; Claim 4: wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables.). These claims do not recite any additional elements beyond those 

Regarding Claim 5, 
Claim 5 is directed to a learning apparatus comprising a memory and a processor, which is directed to a machine, one of the statutory categories. Claim 5 recites: A learning apparatus comprising: a memory; and a processor coupled to the memory and the processor configured to:, perform the method of claim 1. As performing a mental process or abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 5 remains subject matter ineligible. 

Regarding Claim 6, 
Claim 6 is dependent on claim 5, and recites limitations that are similar to the limitations recited in claim 2. There are no additional elements present in claim 6 that are not already present in claim 2. Therefore, Claim 6 is rejected with the same rationale applied against claim 2. 

Regarding Claims 7 and 8, 
Claim 7 is dependent on claim 5, claim 8 is dependent on claim 7 and recites limitations that are similar to the limitations recited in claims 3 and 4, respectively. There are no additional elements present in claims 7 and 8 that are not already present in claims 3 and 4, respectively. Therefore, Claims 7 and 8 are rejected with the same rationale applied against claims 3 and 4, respectively. 

Regarding Claim 9, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al. (US 2020/0143191 A1).
Regarding Claim 1, 
Du teaches: 
A computer-implemented learning method comprising:
specifying, by an encoder, context variables associated with each of a plurality of pieces of input data by inputting each of a plurality of pieces of input data and each of labels representing the plurality of pieces of input data into the encoder (Para [0030]: “In an implementation, inputting the character into the character recognition model comprises inputting data of an image including the character into the character recognition model. For example, a printed character is to be recognized and the image including the printed character is inputted into the character recognition model.” teaches inputting the image of the printed character (pieces of input data) and the printed character (label representing the image of the printed character) into a model. The printed character is a label of the image because it identifies the image of the Chinese character; Fig. 4 (see below) and Para [0010]: “FIG. 4 illustrates a structure of a character recognition model according to an embodiment of the present disclosure;” teaches that the character recognition model comprises of encoder and decoder neural networks, therefore the images of the printed characters (pieces of input data) and the printed characters (labels representing the pieces of input data) are input into an encoder; Para [0127]: “In an embodiment, the encoder comprises a full convolutional neural network, the full convolutional neural network comprises an input layer, a first predetermined quantity of convolutional layers, a second predetermined quantity of pooling layers, and an output layer.” teaches that the encoder has a neural network data structure with an input layer, convolutional layers (hidden layers), and an output layer; Para [0042]: “…the convolutional layers each performs feature extraction on an output of a previous layer by using at least one predetermined convolution kernel to obtain an output of the convolutional layer itself…” teaches that the convolutional layers are hidden layers because the convolutional layers perform feature extraction and change the character (the input of the encoder); Para [0049] and Para [0051 - 0052]: “Therefore, in an implementation, an improved version of RNN, i.e., gated recurrent unit (GRU) is employed as the encoder.” and “The GRU function can be expanded as follows…where o represents a sigmoid activation function,” teaches that the encoder contains a sigmoid activation function, therefore the convolutional layers are hidden layers and the GRU (RNN) contains an activation function; Para [0065]: “Above described two kinds of encoder which are respectively a CNN type teaches that the encoder outputs annotation vectors; Para [0067]: “In an implementation, the intermediate fixed-size context vector is generated via weighted summing the annotation vectors. In an embodiment, an attention layer is added into the decoder to convert the annotation vectors into a fixed-size context vector for decoding each symbol of the output.” teaches that the annotation vector is used to obtain the context vector (context variables))

    PNG
    media_image1.png
    425
    643
    media_image1.png
    Greyscale


determining, by a decoder, decision labels associated with the plurality of pieces of input data respectively by inputting each of the plurality of pieces of input data that is inputted into the decoder and each of the specified context variables that is output by the encoder; and (Fig. 5 and Para [0066]: “In an implementation, the decoder is implemented as a RNN. The decoder receives and processes the annotation vectors outputted from the encoder and then outputs a radical based character recognition result comprising symbols indicating radicals of the character and a structure of the radicals of the character.” teaches inputting the data and the annotation vectors output by the encoder into a decoder to obtain a radical based character recognition result (decision labels), that the decoder has a neural network data structure, and that the decoder receives the annotation vectors output by the encoder (obtained from the input data of characters) as input data; Para [0004]: “…and recognize the character based on the radical based character recognition result.” teaches that the radical based character recognition result is used to recognize the character that was input into the model; Para [0069]: “In an implementation, the decoder includes a first unidirectional GRU layer, an attention layer and a second unidirectional GRU layer, to detect the radicals and the two-dimensional structures simultaneously.” teaches that the decoder has a first GRU layer, an attention layer, and a second GRU layer; Fig. 5 and Para [0066]: “The decoder receives and processes the annotation vectors outputted from the encoder and then outputs a radical based character recognition result comprising symbols indicating radicals of the character and a structure of the radicals of the character.” teaches that the first GRU layer is an input layer because it receives the output of the encoder, the annotation vector, as input and that the second GRU layer is an output layer because it outputs the radical based character recognition result; Para [0133]: “In an embodiment, the attention layer comprises a convolutional layer and a plurality of fully connected layers.” teaches that the attention layer is a hidden layer because it contains a convolutional layer)

    PNG
    media_image2.png
    678
    666
    media_image2.png
    Greyscale
 

learning parameters of the encoder and the decoder so that each of the decision labels matches with a corresponding label of the labels representing the plurality of pieces of input data. (Para [0029]: “In an implementation, converting the character into the radical based character recognition result comprises: inputting the character into a character recognition model to obtain the radical based character recognition result, where the character recognition model is obtained by training on a set of samples.” teaches training (learning parameters of) the character recognition model (which includes an encoder and decoder); Para [0038]: “The encoder and decoder of the character recognition model are trained jointly.” teaches training the encoder and decoder; Para [0109]: “The training objective of the character recognition model is to maximize the predicted symbol probability 
    PNG
    media_image3.png
    33
    425
    media_image3.png
    Greyscale
” teaches training the model to maximize the probability of the predicted symbol being accurate (decision labels matches labels representing the input data))

Regarding Claim 3, 
Du teaches The learning method according to claim 1,
Du further teaches:
wherein the plurality of pieces of input data includes a first piece of input data, (Para [0030]: “In an implementation, inputting the character into the character recognition model comprises inputting data of an image including the character into the character recognition model. For example, a printed character is to be recognized and the image including the printed character is inputted into the character recognition model.” teaches inputting the image of a character and the character (first piece of input data) into the model)
the labels include a first label representing the first piece of input data and a second label representing the first piece of input data, and (Para [0030]: “In an implementation, inputting the character into the character recognition model comprises inputting data of an image including the  teaches that the character (first label) is label that identifies the image of the character and represents the image of the character (first piece of input data); Para [0066]: “In an implementation, the decoder is implemented as a RNN. The decoder receives and processes the annotation vectors outputted from the encoder and then outputs a radical based character recognition result comprising symbols indicating radicals of the character and a structure of the radicals of the character.” teaches obtaining a radical based character recognition result; Para [004]: “…convert the character into a radical based character recognition result, wherein the radical based character recognition result comprises symbols indicating radicals of the character and a structure of the radicals of the character; and recognize the character based on the radical based character recognition result.” teaches that the radical based character recognition result (second label) represents the image of the character (first piece of input data))
the context variables associated with the first piece of input data are calculated based on first context variables associated with a combination of the first piece of input data and the first label, and second context variables associated with a combination of the first piece of input data and the second label. (Para [0065]: “Above described two kinds of encoder which are respectively a CNN type encoder and a RNN type encoder. The output of the two kinds of encoder are all represented as annotation vectors A={ ai, ... aL}, ai E RD, which are inputted into the decoder of the character recognition model.” teaches an annotation vector (used to calculate the context vector) that is output by the encoder which receives the image of the character and character as input (combination of the first piece of input data and first label); Para [0038]: “The encoder and decoder of the character recognition model are trained jointly.” teaches training the encoder and decoder; Para [0089] – [0091]: “The functions of the convolutional layer may be represented as: 

    PNG
    media_image4.png
    145
    354
    media_image4.png
    Greyscale

where a" represents the attention coefficient matrix at time t for the annotation sequence a,. e" represents energy of the annotation vector a, at time step t conditioned on the prediction of current GRU hidden state of the first unidirectional GRU layer§, and the coverage vector f,. e,k represents energy of the annotation vector ak at time step t conditioned on the prediction of current GRU hidden state of the first unidirectional GRU layer§, and the coverage vector fk. v am watt, vatt and Uf are trained coefficients, where vatt ER ni, watt E R n'xnE ' vatt E R n'xD, and uf ER n'xM, with n' representing output dimension of the attention layer and M representing the number of feature maps of the filter of the convolutional layer. The attention layer then generates the context vector based on the current attention coefficient matrix and the annotation vectors outputted from the encoder…” teaches that the trained coefficients (second context variables) are associated with the output of the trained decoder, the radical based character recognition result (second label) and the image of the character (first piece of input data), and that the trained coefficients are used with the annotation vector to calculate the context vector (context variables associated with the image of the character))

Regarding Claim 5,
This claim recites A learning apparatus, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1. 
Du further teaches: 
a memory; (Para [0153]: “The memory 21 may be used to store software programs and modules, and the processor 25 may execute various function applications and data processing by running the software programs and modules stored in the memory…” teaches a memory)
and a processor coupled to the memory and the processor configured to: (Para [0153]: “The memory 21 may be used to store software programs and modules, and the processor 25 may execute various function applications and data processing by running the software programs and modules stored in the memory…” teaches a processor coupled to the memory)

Regarding Claim 7,
This claim recites The learning apparatus according to claim 5, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to the method of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 9,
This claim recites A non-transitory computer-readable medium, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1.
Du further teaches: 
A non-transitory computer-readable medium storing a learning program executable by one or more computers (Para [0135]: “According to an embodiment of the application, a computer readable storage medium storing a computer program is further provided. When the computer program is executed, the above method for recognizing a character is implemented.” teaches a computer readable storage medium that can be executed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Draelos et al. (US 2017/0177993 A1)
Regarding Claim 2, 
Du teaches The learning method according to claim 1,
Du further teaches: 
wherein the encoder includes an output layer including a plurality of nodes configured to output the context variables, and (Para [0042]: “In an implementation, the encoder includes an input layer, a first predetermined quantity of convolutional layers, a second predetermined quantity of pooling layers, and an output layer.” teaches that the encoder contains an output layer and other layers (plurality of nodes); Para [0065]: “Above described two kinds of encoder which are respectively a CNN type encoder and a RNN type encoder. The output of the two kinds of encoder are all represented as annotation vectors A={ ai, ... aL}, ai E RD, which are inputted into the decoder of the character recognition model.” teaches that the encoder outputs annotation vectors; Para [0067]: “In an implementation, the intermediate fixed-size context vector is generated via weighted summing the teaches that the annotation vector is used to obtain the context vector (context variables))
Du does not appear to explicitly teach: 
the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output.
However, Draelos teaches: 
the encoder is configured to, in response to receiving a control instruction, increase a number of the plurality of nodes in the output layer for increasing a number of the context variables to be output. (Para [0016]: “The encoded data is sent into the output layer on a decode path through the portion back to the input layer to obtain a reconstruction of the data by the input layer. A determination is made as to whether an undesired amount of error has occurred in the output layer based on the data sent into the input layer and the reconstruction of the data. A number of new nodes is added to the output layer when a determination is present that the undesired amount of the error has occurred, enabling reducing the error using the number of the new nodes.” teaches adding new nodes to the output layer of the encoder in response to a determination of error (control instruction))
Du and Draelos are analogous art because they are directed to encoder decoder neural networks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Draelos’ output layer node addition into Du’s method for character recognition with a motivation to “reducing the error using the number of the new nodes” (Draelos, Para [0016]). 

Regarding Claim 6,
This claim recites The learning apparatus according to claim 5, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to the method of claim 2, thus is rejected with the same rationale applied against claim 2.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Celikyilmaz et al. (US 2019/0287012 A1)

Regarding Claim 4, 
Du teaches The learning method according to claim 3,
Du does not appear to explicitly teach:
wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables. 
However, Celikyilmaz teaches: 
wherein the context variables associated with the first piece of input data are average values of the first context variables and the second context variables. (Para [0008]: “The agent context vector includes a weighted average of token context vectors for the plurality of encoder agents, and each token context vector, in turn, includes a weighted average of the top-level hidden-state output vectors computed by that encoder agent.” teaches that the context vector (context variables) is a weighted average of the token context vectors)
Du and Celikyilmaz are analogous art because they are directed to encoder decoder neural networks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Celikyilmaz’s weighted average context 

Regarding Claim 8,
This claim recites The learning apparatus according to claim 7, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to the method of claim 4, thus is rejected with the same rationale applied against claim 4.


Response to Arguments
Regarding Objection to the Specification: 
Applicant’s argument: 
“The Specification is objected to because of informalities. The Specification has been amended to address this objection. Accordingly, withdrawal of the objection to the specification is respectfully requested.”

Response: 
The specification remains objected to because the specification does not provide proper antecedent basis for the claimed subject matter (non-transitory computer-readable medium) and the title of the invention is not descriptive. Please see page 2 of this office action for further information. 

Regarding Claim objections: 
Applicant’s argument: 


Response: 
The objection based on informalities made in the previous office action has been withdrawn, however, claim 6 remains objected to as necessitated by amendments. 

Regarding Claim Interpretation under 35 U.S.C. 112(f)
Applicant’s argument: 
“Claims 5, 6, and 9 have been interpreted under 35 U.S.C. §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. The claims have been amended to clearly not invoke 35 U.S.C. §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. Accordingly, the claims are not to be interpreted under 35 U.S.C. §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The 35 USC 112(f) interpretation has been withdrawn.

Regarding 35 U.S.C. 101 Rejections
Applicant’s argument: 
“Claims 1-9 are rejected under 35 U.S.C. §101 as allegedly being directed to non-statutory subject matter. The claims have been amended to more particularly recite the statutory subject matter. In particular, claims 1, 5, and 9 have been amended to recite:

Additionally, at least the noted features of claims 1, 5, and 9 improve the functionality of a computer by enabling a learning apparatus to perform appropriate learning by using latent variables corresponding to a plurality of contexts as disclosed in, for example, paragraphs [0057, 144] of the specification. Accordingly, withdrawal of the rejection is respectfully requested.

Response: 
Claims 1-9 remain rejected to under 101 because the limitations of these claims, under broadest reasonable interpretation, are directed to mental processes but for the recitation of generic computer components and generally linking the abstract idea to a particular technological environment or field of use. For example, the following generic computer components are recited in each independent claim: 
	Claim 1: “computer-implemented”
	Claim 5: “a memory; and a processor coupled to the memory and the processor configured to:”
	Claim 9: “A non-transitory computer-readable medium”

There are no additional elements of these claims that provide an improvement to the functioning of a computer and therefore do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Please see pages 4-6 of this office action for a detailed analysis of independent claim 1. 

Regarding 35 U.S.C. 102 Rejections 
Applicant’s argument: 


Response: 
	As noted above, this limitation is part of the claims rejected under 35 USC 112(b) because “the plurality of pieces of input data that is inputted into the decoder” does not have sufficient antecedent basis. It is unclear whether this limitation is to be interpreted as: 
input data that is input to the encoder (as recited in the limitation preceding this limitation), 
data output by the encoder that is inputted into the decoder, or
other data input into the decoder
Regardless of the interpretation, Du does teach this limitation. Please see pages 10-11 of this office action for a detailed analysis of this limitation. 

Regarding 35 U.S.C. 103 Rejections 
Applicant’s argument: 
“Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1 and 5 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-à-vis claims 1 and 5.”

Response: 
Claims 1 and 5 remain rejected to under 35 USC 102 because Du teaches all limitations of these claims, as explained above. Therefore, Du, the combination of Du and Draelos, and the combination of Du and Celikyilmaz are not deficient. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122